Opinion issued January 8, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00676-CV



AL YAZDCHI,  Appellant

V.

FROST BANK,  Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 912748



MEMORANDUM OPINION	Appellant, Al Yazdchi, has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  Specifically, Yazdchi has not
paid nor has he made arrangements to pay the clerk's fee for preparing the clerk's
record.  See Tex. R. App. P. 37.3(b) (allowing dismissal of appeal if no clerk's record
filed due to appellant's fault). After being notified that this appeal was subject to
dismissal, Yazdchi did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for want of prosecution for nonpayment of all required
court fees and for failure to pay or make arrangements to pay the clerk's fee.  We
deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.